UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1290


In Re:   VICTOR WARDELL WRIGHT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (8:06-cr-00038-DKC-1; 8:08-cv-02830-DKC)


Submitted:   June 18, 2009                  Decided:   June 23, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished by per curiam opinion.


Victor Wardell Wright, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Victor Wardell Wright petitions for a writ of mandamus

seeking an order compelling the United States to respond to his

motion filed pursuant to 28 U.S.C. § 2255 (2006).               Because the

United States filed the response on June 4, 2009, we conclude

that Wright’s petition is moot.            Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.        We dispense with oral argument because the

facts   and    legal   contentions   are    adequately   presented    in   the

materials     before   the   court   and    argument   would   not   aid   the

decisional process.

                                                           PETITION DENIED




                                      2